HARALSON, J.
1. The demurrer to the complaint was properly overruled. — Ensley R. R. Co. v. Chewing, 93 Ala. 26; S. & N. R. R. Co. v. Thompson, 62 Ala. 500; L. & N. R. R. Co. v. Markee, 103 Ala. 168.
2. The motion to strike the plea to the jurisdiction was properly granted. The act approved March 5th, 1903 (Acts 1903 p. 182), requiring suits for personal injuries to be brought in the county where the injury occurred, was passed after the injury in this case was in*264flicted on plaintiff, and after the commencement of this suit. Furthermore, the motion and ruling thereon are not shown in the bill of exceptions. — Holly v. Coffee, 123 Ala. 408.
Dr. Tate was shown to be an expert in his profession. He was competent, as allowed against objection of defendant, to testify, from his examination of the plaintiff and under the facts hypothesized in the question to him on the subject, whether in his opinion the injury to plaintiff was permanent, or whether he would likely recover. 12 Am. & Eng. Ency. Law (2nd ed.), 449.
4. T. O. Jones, who saw the plaintiff frequently after he was injured, was asked, “Have you heard him complain of suffering since that time?” which question was objected to as calling for hearsay evidence. The objection was properly overruled. He -answered, “Frequently since then, I have seen him, seen him two or three times and heard him complain of pain in his spinal cord.” Similar questions were pronounced to< other witnesses and allowed, (assignments of error 6-10). This evidence was competent. — Eckles v. Bates, 26 Ala. 655; Kelly v. Cunnincgham, 36 Ala. 79.
We have considered the assignments of error insisted on and no error appears.
Affirmed.
McClellan, C. J., Dowdell and Denson, J.J., con curring.